 GEORGE SCHUWIRTH459of proof, and the-exhibits, in the instant case, and concludes on thisadditional basis that the prior denial of the request for review wasproper.In these circumstances, and as the motion for reconsidera-tion raises no other matters not previously considered by the Board,we shall reaffirm the Decision and Order in the present case.[The Board' granted the motion for reconsideration and, upon re-consideration, reaffirmed the original Decision and Order.]MEMBER JENKINStook no part in the consideration of the aboveSupplemental Decision and Order.George SchuwirthandInternational Union of United Brewery,Flour, Cereal,Soft Drink and Distillery Workers of America,AFL-CIO,Local Union No. 110, Petitioner.Case No. 23-RC-1197.March r 23, 196/DECISION AND DIRECTION OF ELECTION . -Upon a petition duly filed under Section 9 (c) of the National LaborRelationsMoser.' The Hearing Officer's rulings made at the hearing are freefrom prejudicial error 'and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer, an individual, doing business in San Antonio,Texas, is engaged in selling spent grain, the residual byproduct ofbrewing, to dairymen in the San Antonio area, including BexarCounty and adjoining counties in Texas.During 1962, he purchasedapproximately $93,000 worth of this spent grain from the Lone StarBrewing Company in San Antonio, Texas, and his purchases during1963 were running ahead of that year. The Employer makes no salesor purchases from outside the State of Texas.The Brewing Com-pany, during 1962, purchased barley and corn grain in the amount of$1,970,227 that was shipped directly from outside the State of Texas.The Employer employs approximately nine drivers, who comprisethe unit sought by the Petitioner.These drivers pick up the spentgrain at the Lone Star Brewing Company, where it- appears in mush-like form after having been processed through Lone Star's brewkettles into its tanks.It is estimated that this brewing process re-moves approximately 80 percent of the food value from the grain,leaving a residue unfit for human consumption.. The spentgrain is'This case was transferredto the Board by the RegionalDirector for the Twenty-thirdRegion.146 NLRB No. 51. 460DECISIONSOr, NATIONALLABOR RELATIONS BOARDthen delivered by the Employer to some 50 dairymen customers -in theSan Antonio area.These dairymen use the spent grain for dairyfeed..The Employer moved to dismiss the instant petition on jurisdic-tional grounds, contending,inter alia,that it is strictly a local and re-tail business and that its operations do not affect commerce in anymanner; that irrespective of the nature of such business, it does notsell to customers who meet the jurisdictional tests prescribed by theBoard; and that whether it be retail or nonretail, its business has noimpact or effect on commerce except in a most insubstantial manner.The Petitioner contends that Employer's business is subject to andsatisfies the Board's jurisdictional standards for nonretail enterprises.We agree with the Petitioner that the Employer's operations arewholesale, and not retail, in nature.The dairy farmer purchasesspent grain not "to satisfy his own personal wants or those of hisfamily or friends" but to use in his "commercial" operations as a milkproducer.2We do not believe the processes to which the grain wassubjected by the Lone Star Brewing Company involved such an altera-tion in the grain's form or content as to take the sales of the spentgrain out of the,stream of commerce sand thus render the Board's in-direct inflow standard inapplicable.'Accordingly, we find that the Employer annually purchases in ex-cess of $50,000 worth of goods or merchandise which originate out-side the State of Texas; that the Employer's operations therefore aresuch as affect commerce within the meaning of the Act,4 and that itwill effectuate the policies of the Act to assert jurisdiction herein s2.The labor organization named herein claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within Section9(b) of theAct:62 See JS Lattad Son,114 NLRB1248;Treasure State Equipment Company,114NLRB 529;Bussey-Williams Tire Co, Inc,122 NLRB1146.Seealso'SouthernDolomite,129 NLRB 1342, 1344, footnote 7.3 Combined Century Theatres, Inc., et al,120NLRB 1379.We do-not deem the spentgrain to be a material alterationor part ofan entirely different productwithin themeaningofKennethChevroletCompany, etal., 110 NLRB1615, and hence,contrary to the inter-pretationof the dissent,we are notdeparting from the rulestated in that case.dN.L.R.B. v. Reliance Fuel Oil Corporation,371 U.S. 224.See alsoWickardv.Filburn;317 US 111.--5 Siemens Mailing Service,122 NLRB 81,85As the indirect inflow test is met, it isimmaterialthat the recorddoes not reflectwhether or not the Employer's customers sellproduce to customers outside the State of Texas.6 The unit description appears substantially as amended at the hearing. GEORGE SCHUWIRTH461All -drivers, excluding office employees, office clerical employees,guards and/or watchmen, all other -employees, and supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]MEMBERLFEDOM,dissenting :Unlike the majority, I would not assert jurisdiction in thisproceeding.The jurisdictional facts are not in dispute.The Employer isengaged in selling spent grain, a waste product, to dairymen in theSan Antonio, Texas, area.'He makes no sales directly across Statelines; nor do the dairymen to whom the Employer sells the spentgrain make any sales across State lines. It is clear, therefore, thatthe Employer meets neither the direct nor indirect outflow standardsof the Board.While the Employer makes no purchases directly fromoutside of Texas, he purchases more than $50,000 worth of spentgrain from the Lone Star Brewing Company.Lone Star itself pur-chases, from out of State, barley and corn in the amount of approxi-mately $2 million.This barley and corn is processed by Lone Starand made into beer.After the brewing process, a residue, the spentgrain, is sold to the Employer.On the basis of the foregoing facts, the majority concludes thatsince the Employer purchased in excess of $50,000 worth of "goodsor merchandise which originated outside of the State of Texas," itwould effectuate the policies of the Act to assert jurisdiction overhis operations.I believe that this result is contrary to clear andcompelling precedent and would have the effect of subjecting apurely local enterprise to the Board's jurisdiction.Initially, I think it is important to emphasize that the Employerpatently does not meet the Board's indirect inflow test as stated inSiemo,s Mailing Service,122 NLRB 81, 85.There the Board definedindirect inflow as the "purchase ofgoods or serviceswhich originatedoutside the employer's State but which he purchased from a sellerwithin a State who receivedsuch goods or servicesfrom outside theState."[Emphasis supplied.]Here, in asserting jurisdiction, themajority relies on the Employer's purchases of spent grain.How-ever, the spent grain does not originate outside of Texas. It is thebarley and corn which originated outside of Texas.Further, it isapparent that barley and corn grain are not the same "goods" as thespent grain.The fact is recognized by the majority which explicitlyfinds that the grain is processed by Lone Star through brew kettlesand that approximately 80 percent of the food value of the grain is7I agree with the majority that the Employer's operations are wholesaleand not retailin nature. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDremoved; that the grain ends up as a mushlike form, containing nowhole grain ; that, as such, it is unfit for human consumption ; andthat it is this residue mushlike product which is the spent grain pur-chased by the Employer. It is clear that the Employer does not pur-chase "goods" originating from out of State and therefore does notmeet the Board's indirect inflow test as stated inSiemons.This result is also required by the Board's decision inKennethChevrolet Company, et al.,110 NLRB 1615, not alluded to by themajority.The Board there expressly held that it would consider"a product as being part of the indirect stream of inflowing commerceonly when it is delivered to the ultimate purchaserin the, same formas when it entered the State." [Emphasis supplied.] In that case,the Board refused to assert jurisdiction over retail automobile dealerswho purchased automobiles from assembly plants within the Statewhere the component parts of the automobiles originated from out-side the State.Applying theKenneth Chevroletrule in the instantcase, I would find that since the spent grain delivered to the Em-ployer is obviously not "in the same form" as when it entered theState, the Employer does not satisfy the Board's indirect inflow re-quirements.'Indeed, the case before us is an even stronger casethanKenneth Chevroletfor not asserting jurisdiction.Thus, as theBoard there noted, the automobile components sold across State lines,albeitmaintaining to some extent their original identity, became"part of an entirely different product," and therefore were not "inthe same form" when they were sold to the ultimate employer.Here,however, as the majority concedes, the original products, the barleyand corn, no longer exist after the brewing process. It goes througha chemical process and is transformed into several entirely differentproducts.Surely, in these circumstances, the spent grain purchasedby the Employer should not be deemed to be ""in the same form" asthose goods which were in the stream of commerce.Nor do I believe that the Board's decision inCombined CenturyTheatres, Inc., et al.,120 NLRB 1379, relied on by the majority, is tothe contrary.There, a majority of the Board 9 asserted jurisdictionover a chain of movie theaters on the basis of the inflow standard.8while it is difficult to find precise analogies to this somewhat peculiar problem, I be-lieve that the Supreme Court decisions relating to the definition of "imports" under theUnited States Constitution might be instructive.Under article I, par. 10, clause 2, ofthe Con's'titution, a State may not levy a tax on imports.However, the Supreme Court hasrepeatedly held that a State may tax goods that have been imported if they have been soaltered from their physical form in'which they arrived that they had lost their characteras foreign imports.SeeGulf Fisheries Co. v. Maclnerney,270 U.S. 124: cf.YoungstownSheet & Tube Co. v. Bowers,358 U.S. 534,501 (dissenting opinion).By the same token,if goods, althoughbrought fromacross State lines, have been so altered from"their physicalform in which they crossed State lines,they change their character and no longer may beconsidered to be in the stream of interstate commerce.Member,Rodgers and I dissented. GEORGESCHUWIRTH463The master negatives in that case were made in California and werea different product from the positive prints purchased within NewYork by the motion picture theaters for exhibition.The Board ma-jority made it perfectly clear that it was asserting jurisdiction onlybecause these employers were paying more than $50,000 to localdistributors who were acting for out-of-State producers for the righttemporarily to exhibit to paying audiences spectacles created aidreceived from out of State.This basis for, asserting jurisdiction is,of course,not present in the instant case.Moreover,the majority inCombined Century Theaters'distinguishedKenneth Chevroletonthe groundthat a positive film print inan exact duplicate of thenegative,but in reverse,and therefore it is not an"entirely differentproduct"in the sense that anautomobile is different from the partsof which itismade.Accordingly,since thespent grainis an entirelydifferentproduct from the barley and corn whichcross State lines,it.would appear to follow, even under the majority opinion inCom-binedCentury,thatthe Board should not assert jurisdiction over theinstant Employer.I note, too,that inCombined Centurythe substance of theBoard'sreasoning was that since the master negatives which are made in Cali-fornia are exportedto New Yorkfor thepurpose of being made intopositiveswhichwill be leased to the theaters in New York and ex-hibited to the public,if the theaters were to stopbuying the positives,the film makers in California presumably would stop shipping thenegatives to New York.10 In the instant case,however, Lone Star pur-chased grain from out of State in order to brew beer.The Employerdoes not purchase beer;he purchases the waste product from the brew-ing process.It ishighly unlikely,therefore,that even if the Em-ployer stopped buying spent grain from Lone Star, Lone Star's pur-chases from out of State would be affected.It is therefore clear thatthe Employer's purchases of spent grain do not affect commerce eitherdirectly or indirectly."Iam concerned'by theresult reached by the majority because, takento its logical conclusion,it would meanthatmany purely local enter-prises would Abe subjectedto theBoard's jurisdiction.For example,would the Board assert jurisdiction over a neighborhood junk dealer10A similar argument was made inKenneth Chevrolet.See Member Murdock's dissent,110 NLRB at 1617.11 The majority also relies on the decision inN.L R.B. v. Reliance Fuel Oil Corporation,371 U.S. 224,in which the Supreme Court affirmed the Board's assertion of jurisdictionover Reliance,which purchased within the State fuel oil from Gulf 011, an enterpriseengaged in interstate commerce.But there,unlike here, the product purchased by Reliancefrom Gulf,the fuel oil,was the very same product purchased by Gulf from out of State.Nor, obviously,isWxckard v. Filburn,317 U.S. 111, which dealt with the issue whetherCongress'power to regulate interstate commerce included the power to enact the wheat-marketing quota provisions of the Agriculture Adjustment Act, in point:744-670-65-vol. 146-31 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho makes only local purchases and sales because the items, beforethey became junk, were sold across State lines?Or, would it assertjurisdiction over the employer who purchased the manufactured prod-uct locally, for sale locally, solely because the raw materials for thatend product were originally sold across State lines?The majority de-cision here, I fear, requires an affirmative answer to these questions.As the Employer is a wholly local enterprise which does not meetthe applicable Board jurisdictional standards, I would not assertjurisdiction.I would accordingly dismiss the petition herein.MEMBERFANNING 'tooknopart in the consideration of the aboveDecisionandDirection of Election.Ore-Ida Foods,Inc.andTeamsters Food Processing EmployeesLocal No. 943,affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica.Case No. 36-CA-1271.March 24, 1964DECISION AND ORDEROn December 9, 1963, Trial Examiner James R. Hemingway issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices within the meaning of the Act, and recommending that itcease and desist therefrom and take certain 'affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent and General Counsel filed exceptions to the Decision andsupporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerrorwas committed.The rulings are hereby 'affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin thecase,and hereby adopts the findings, conclusions, and recom-mendations of the TrialExaminer.'' In light of the Trial Examiner's finding as to the absence of evidence to support theRespondent's contention that it had subcontracted the work of the unit of over-the-roaddrivers prior to the organizational activities of the Union,the Board deems it unnecessaryto pass on the Trial Examiner's subsequent dicta regarding the effect of the alleged sub-contract in the event that it had been proven.146 NLRB No. 60.